FELDER, Judge,
concurring in part and dissenting in part:
I agree the objective entrapment or due process defense was not available to appellant and his pleas of guilty were properly accepted by the military judge.
Ten years ago in United States v. Hebert, 1 M.J. 84 (C.M.A.1975), the United States Court of Military Appeals held that objective entrapment would exist as a matter of law where government agents provide the contraband which ultimately form the basis for a controlled purchase by the government. Id. at 85 n. 3. A year later in Hampton v. United States, 425 U.S. 484, 96 S.Ct. 1646, 48 L.Ed.2d 113 (1976), the United States Supreme Court rejected the proposition that the government’s act of supplying contraband to the defendant constituted a per se denial of due process or entrapment, where predisposition of the defendant to commit the crime was established.
Since the entrapment doctrine in military and federal courts has developed along parallel lines in the past, it is reasonable to conclude it will continue to do so. See United States v. Vanzandt, 14 M.J. 332 (C.M.A.1982); United States v. Simmons, 14 M.J. 624 (AFCMR 1982), pet. denied, 15 M.J. 285 (C.M.A.1983).
The appellant complains that alleging both possession and distribution of cocaine in a single specification violates paragraph 286, Manual for Courts-Martial, United States, 1969 (Revised edition) [hereinafter cited as MCM, 1969 (Rev.)], which states that one specification should not allege more than one offense. The appellant accuses the government of drafting the specifications in that manner to avoid dismissal of the possession of cocaine charges for multiplicity, citing United States v. Zubko, 18 M.J. 378 (C.M.A.1984), and the government, he asserts, should not be allowed to do indirectly what it is not allowed to do directly. The appellant requests that we set aside the findings of guilty to that portion of the specifications that avers the wrongful possession of cocaine. I disagree with the majority’s decision to do so.
In United States v. Zubko, supra, and its progeny, the United States Court of Military Appeals ruled that wrongful possession of a prohibited substance is a lesser included charge of the offenses of wrongful distribution and introduction of the same substance at the same time and place. United States v. Hill, 18 M.J. 459 (C.M.A. 1984); United States v. Zupancic, 18 M.J. 387 (C.M.A.1984); see United States v. Brown, 19 M.J. 63 (C.M.A.1984). That Court has stated emphatically that trial judges and reviewing authorities who conclude under United States v. Baker, 14 M.J. 361 (C.M.A.1983), that two offenses are multiplicious for purposes of findings should set aside the findings of guilty as to the lesser offense. United States v. Zupancic, supra at 390. The requirement to set aside findings of guilty because of multiplicity applies, in my judgment, when greater and lesser offenses are charged separately. Contra United States v. King, 20 M.J. 706 (A.C.M.R.1985). Where a greater charge is alleged, however, there is a statutory basis for conviction of necessarily included offenses supported by the evidence. Article 79, UCMJ, 10 U.S.C. § 879. Thus, when wrongful distribution of a controlled substance is lodged against an accused, he may be found guilty of wrongful possession although possession is not asserted in the specification.
The law that proscribes the unreasonable multiplication of charges is designed in part to prevent certain abuses of prosecutorial power which might embarrass or con*784found the accused in his defense at trial. In particular, it seeks to avoid the situation where a single criminal offense is exaggerated into many seemingly separate crimes so as to create the impression that an accused is a bad character, and therefore, lead the court-martial to resolve against him doubt created by the evidence. United, States v. Baker, supra at 365; see paragraph 266, MCM, 1969 (Rev.). The submission of two charges rather than one gives the prosecution the advantage of offering the triers of fact a choice — a situation which is apt to induce a doubtful court to find the accused guilty of the less serious offense rather than to continue the debate as to innocence. United States v. Doss, 15 M.J. 409, 411 (C.M.A.1983) (citing Justice Marshall’s dissent in Missouri v. Hunter, 459 U.S. 359, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983).
I perceive appellant’s prayer for relief as one to remedy duplicitous specifications, which are specifications that allege two or more separate offenses within a single specification. A motion for appropriate relief at the trial level is the proper objection to cure duplicitous specifications. In general, the objection is waived when not asserted. See paragraph 69a and 6, MCM, 1969 (Rev.). In this case no such objection was made by the trial defense counsel.
While it is true as a general rule that military practice permits the allegation of only one offense within the terms of a single specification, paragraph 286, MCM, 1969, (Rev.), the proscription against duplicitous pleading does not apply to an offense included in the charged offense. United States v. Parker, 13 C.M.R. 97, 103 (C.M.A.1953). Therefore, the rule against duplicitous pleading is not offended where possession and distribution of a prohibited substance are alleged in one specification, if the acts of possessing and distributing the substance were part of a transaction constituting a single offense. United States v. Means, 30 C.M.R. 290, 294 (C.M. A.1961). The averment of wrongful possession was not an aggravating factor designed to increase the maximum imposable punishment for wrongful distribution. Instead, it merely described more fully the appellant’s conduct. Since the lesser offense of possession is subsumed within the principal offense of distribution, the government is allowed to do explicitly that which is implicit.1
I would affirm the findings of guilty, without modification, and the sentence.

. I am troubled that the holding of the court might impact substantially on the manner in which other crimes are charged. For example, the ruling today would require dismissal of threatening and disrespectful language that is often alleged in obstruction of justice and violent crimes charges. The problem encountered in United States v. Kamyal, 19 M.J. 802 (A.C.M. R.1984), would have been avoided if, instead of the military judge dismissing the assault specification, the assault allegations were included in the sodomy charge to describe the force alleged in the sodomy specification. Another salutary reason for allowing lesser offenses to be alleged in the same specification as principal offenses is that it facilitates court members in making findings by exception and substitution.